Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Martin Moynihan on 8/24/22.

The application has been amended as follows:

Claim 1: 
A flexible display device, comprising: a case provided with a storage chamber inside the case; a rewinding component disposed in the storage chamber; a flexible display component, wherein a portion of the flexible display component is disposed at one side of the case, another portion of the flexible display component extends into the storage chamber and is connected to the rewinding component, and when the flexible display component is pulled out from the storage chamber, the rewinding component provides an elastic pulling force for rolling up the flexible display component; a rotating component connected to an end of the flexible display component extending from the storage chamber; and the rotating component comprises a first rotating shaft and a second rotating shaft, the first rotating shaft is provided with a hollow chamber adapted to the second rotating shaft, the second rotating shaft is located in the hollow chamber and extends to opposite ends of the first rotating shaft respectively; and wherein the first rotating shaft is provided with a first groove and a second groove thereon, the end of the flexible display component extending from the storage chamber is connected to the first rotating shaft through the first groove, and the cover plate is connected to the second rotating shaft through the second groove; and a cover plate rotatably connected to the end of the flexible display component extending from the storage chamber through the rotating component; and the case comprises a main body portion and a sliding portion slidably connected to the main body portion and absorbed to the rotating component through a magnetic force; when the flexible display component is pulled to extend, the rotating component drives the sliding portion to slide away from the main body portion; and when the flexible display component is rolled up, the rotating component drives the sliding portion to slide in a direction close to the main body portion; and the sliding portion and the main body portion are both comb-shape structures, and the sliding portion and the main portion are staggered with each other to fill gaps therebetween; when the flexible display device is in a first state, the sliding portion overlaps the main body portion, the first display portion is located on the main body portion, the second display portion and the third display portion both extend into the storage chamber, and the cover plate is flipped onto the first display portion around the rotating component, and covers the first display portion.

Claims 2, 6, 8, 17: (Canceled)
Claims 3, 4, 5, 7: change “claim 2” to –claim 1--.

Allowable Subject Matter
Claims 1, 3-5, 7, 9-16, 18-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the flexible display component is pulled out from the storage chamber, the rewinding component provides an elastic pulling force for rolling up the flexible display component; a rotating component connected to an end of the flexible display component extending from the storage chamber; and the rotating component comprises a first rotating shaft and a second rotating shaft, the first rotating shaft is provided with a hollow chamber adapted to the second rotating shaft, the second rotating shaft is located in the hollow chamber and extends to opposite ends of the first rotating shaft respectively; and wherein the first rotating shaft is provided with a first groove and a second groove thereon, the end of the flexible display component extending from the storage chamber is connected to the first rotating shaft through the first groove, and the cover plate is connected to the second rotating shaft through the second groove; and a cover plate rotatably connected to the end of the flexible display component extending from the storage chamber through the rotating component; and the case comprises a main body portion and a sliding portion slidably connected to the main body portion and absorbed to the rotating component through a magnetic force; when the flexible display component is pulled to extend, the rotating component drives the sliding portion to slide away from the main body portion; and when the flexible display component is rolled up, the rotating component drives the sliding portion to slide in a direction close to the main body portion; and the sliding portion and the main body portion are both comb-shape structures, and the sliding portion and the main portion are staggered with each other to fill gaps therebetween; when the flexible display device is in a first state, the sliding portion overlaps the main body portion, the first display portion is located on the main body portion, the second display portion and the third display portion both extend into the storage chamber, and the cover plate is flipped onto the first display portion around the rotating component, and covers the first display portion, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Kwon (US 10203863 B2) in view of Salmon (US 10082826 B1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841